Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on October 16, 2020 is acknowledged.  The traversal is on the ground(s) that a full survey of the prior art has not yet been carried out and, therefore, is premature.  
Applicants arguments against the restriction are immaterial provided that any prior art identified does indeed render unpatentable the general inventive concept which, in this case, is the adhesive defined by claims 1 to 4.  Examiner Harm had deemed U.S. Patent Application Publication No. 2016/0194457 as anticipatory of at least claim 1 in asserting that there is no unity of invention.  While the present Examiner does not agree with the propriety of that conclusion, there is cited herein another reference that does, in fact, illustrate that unity of invention is lacking.
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Concerning claim 1, the adhesive is said to comprise a component (A) characterized as one that is, “cured by a hydrosilylation reaction.”  Whereas the Examiner had originally presumed that this referred to any compound that would participate in a hydrosilylation reaction with an organohydrogensiloxane, it appears from the description at paragraph [0067] that included in (A) are not only the “hydrosilylatable” compound, but also the organohydrogensiloxane crosslinker too.  Claim 1 should be amended to make clear that (A) embraces all materials involved in a hydrosilylation reaction including the apparent presence of more than one alkenyl-functional silicone.  
	The language employed to describe the invention of claim 2 is terribly imprecise and disorganized in light of the following:
(I)	As an initial matter, it seems as though perhaps Applicant intends that component (A) contains 3 distinct polysiloxane compounds- this supposition would be consistent with the examples of the Specification where (A) is made up of a linear, vinyl-functional polydiorganosiloxane, a vinyl group-substituted MQ resin, and a methylhydrogensiloxane- but their intent is still in question.  Line 3 of claim 2 alludes to a polysiloxane. “comprising a polysiloxane selected from the group consisting of….”  Thereafter, (A1) is said to comprise polyorganosiloxanes (a1) and (a2).  Because the polysiloxane referenced in line 3 is not given an identifier such as (a1) or (a2), it seems appropriate to presume that maybe there is not being claimed a third distinct polysiloxane. 
(II)	Interpretation is made more difficult by the fact that the polysiloxane is said to be “selected from the group consisting of  siloxane unit (Q unit) of SiO2, a siloxane unit (M unit) of R1R2R3SiO1/2…”  Respectively, this passage makes little sense.  One familiar with the nomenclature of polysiloxanes will is one of these units.  
(III)	It is further peculiar that R1 to R6 are not actually defined until disclosure of the polyorganosiloxanes (a1) and (a2).  Assuming that R1 to R6 are defined the same in this first (third) polysiloxane as they are when characterizing the makeup of polyorganosiloxanes (a1) and (2), there would be no use for the proviso enclosed in parentheses insofar as R1 to R6 are confined to alkyl/alkenyl groups and hydrogen atoms and these substituents are obviously only bound to silicon via a carbon or hydrogen.
(IV)	It is surmised based on the Examiner’s knowledge of hydrosilylation-curable systems that at least one of the polymers must contain a plurality of alkene groups and another a plurality of hydrosilyl (SiH) moieties.  While the description of polyorganosiloxane (a1) provides for the possibility of alkenyl groups being present, they are not required.  (Applicant will further note that R1 to R6 are said to “contain” alkyl and alkenyl groups.  Ostensibly, each substituent R will be one or the other.  The lack of precision in Applicants’ description of their invention makes it impossible to precisely determine the scope.)  The same issue arises in their disclosure of the polyorganosiloxane (a2).
	Based on all of the above, the examiner might assume that it had been Applicants intent that the polysiloxane (A1), which is really a mixture of polysiloxanes, was to include a first polysiloxane that could contain units selected from those delineated in lines 4 and 5.  Not clear is whether or not R1 to R6 in this first polysiloxane are defined consistent with the definition that follows.  (It should be emphasized there that this would present the opportunity for there to be two organohydrogensiloxane compounds whereas, in the examples, a MQ resin that might be correlated with this first polysiloxane is devoid of SiH residues.  Another reasonable interpretation is that the claim only requires two organopolysiloxanes (a1) and (a2) and either of these could be made up of the M, D, T, and/or Q units defined earlier.  This claim needs thorough revision to address these concerns.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 serves only to more narrowly disclose an intended use recitation.  
Intended use disclosures are generally assessed little patentable weight.  (In this instance, there is a caveat insofar as the phrase “separatably attaching” conveys the premise that the adhesive is one that may undergo adhesive failure by design much like a pressure-sensitive adhesive.  Put another way, the adhesive is a temporary adhesive.)  In the context of the broader claim though, the patentability of claim 1 is still decided based on whether or not the prior art anticipates or renders obvious the adhesive as described by the subject matter in the body of the claim, i.e. that portion following the transitional phrase “comprising” with the additional condition that the materials (A) and (B) comprise a temporary adhesive.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation
To reiterate, the phrase “for separatably attaching a support to a circuit side of a wafer to process a rear surface of the wafer” is regarded as a statement of intended use.  MPEP 2112.02 provides direction as to how phrases such as this are to be treated: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  The adhesive is, in fact, fully defined by the body of the claim with the noted exception that the adhesive undergoes adhesive, rather than cohesive, failure.  It is not necessary that an anticipatory disclosure contemplate the utilization of a comparably-constituted adhesive in the context of processing wafers. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koellnberger et al., U.S. Patent Application Publication No. 2014/0150972.  As indicated by the title, there is taught in this disclosure an adhesive formulation enabling temporary adhesion among similar substrates.  Applicant is directed to Examples 1 to 5 on page 7 where there are described five different addition-curable base compositions for preparing the temporary adhesives.  Relevant to the present discussion, one of the so-called adhesion regulators that may be added to each or any of the aforementioned base compositions, is a phenylmethylsiloxane-dimethylsiloxane copolymer. Entries 51-55 in Tables 2 and 3 all summarize the makeup of adhesive compositions comprising one of the base compositions to which is added the aforementioned adhesion regulator.  Paragraph [0107] remarks that only 3% by weight of the adhesion regulator is incorporated into each of the examples but paragraph [0028] states that the weight contribution may be as high as 10% by weight (in which case the ratio of A:B is 90:10.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The intent of claim 2 is currently far from evident but the Examiner is operating under the presumption that Applicant was attempting to claim a component (A) compositionally similar to that which is described in [0067] of the original Specification.  That is, in addition to containing linear vinyl-function siloxane and linear organohydrogensiloxane, it must also comprise a branched/resinous silicone.  The Examiner wouldn’t venture to say what are the required substituent groups present in the branched/resinous polymer and this too should be clarified in Applicants’ response.
	Applicants’ IDS cites another reference directed to a temporary adhesive, US 2013/0023109, comprising a hydrosilylation-curable adhesive to which may be added a resinous silicone [0032] where, “solvent and/or etching solution are used.”  The exact role of this component is not clear as no benefits Koellnberger.  A motivation for adding a silicone resin is not clear where the primary reference already espouses other materials that behave in the same capacity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 22, 2021




/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765